Citation Nr: 0313875	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to August 
1973 and had service in the Army Reserves from June 1978 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 and January 2002 rating 
decision of the RO in Washington, D.C., which denied service 
connection for bilateral hearing loss and tinnitus. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The veteran's DD Form 214 notes that his MOS during active 
service was that of a parachutist.  During his February 2003 
personal hearing, he testified that he experienced a variety 
of noise exposure during his time at West Point and while in 
service.  In 1960, as a plebe at West Point, he was exposed 
to noise during rifle range training.  During active service, 
he reported that he was required to make parachute jumps, 
once a month from C-130 and C-580 planes as well as 
helicopters and he was exposed to artillery fire every other 
day.  He was part of the Hawk Artillery Force, which fired 
surface-to-air missiles that generated extreme noise.  He 
further testified that for most of his military service he 
was never provided with any type of ear protection.        

The veteran's last VA audiological examination was in October 
2001.  The Board finds that the veteran should be afforded a 
current VA audiology examination in order to determine the 
etiology of his hearing loss disability and tinnitus.

In view of the foregoing, the case is remanded.  Please 
complete the following in sequential order:

1.  The Board finds that there is a 
further duty to assist the veteran on his 
claim for entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  The RO 
must review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.  

2.  The RO should request from the 
service department, National Personnel 
Records Center (NPRC), appellant's Army 
Reserve unit(s)/Office of the Adjutant 
General, or any other appropriate 
organization, the veteran's service 
personnel records, and any Army Reserve 
medical and personnel records; and 
associate them with the claims folder.  
The measures undertaken should be 
specifically recorded (including 
providing the source or any requested 
information necessary to conduct such 
search).  In the event that records are 
unavailable, this should be noted, in 
writing, in the claims folder.  

3.  Once all the veteran's service 
personnel records and his Army Reserve 
medical and personnel files are 
associated with the claims folder, or 
are found to be unavailable (and so 
documented in the claims folder), the 
veteran should be afforded a VA 
audiological examination to determine 
the nature, extent and etiology of any 
bilateral hearing loss and tinnitus.  
The claims file must be made available 
to and reviewed by the audiologist in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  A separate 
opinion should be provided for each ear 
along with the complete rationale for 
all opinions expressed and conclusions 
reached.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




